Title: From Thomas Jefferson to Heads of Department, 16 March 1806
From: Jefferson, Thomas
To: Heads of Department


                        
                        Th: Jefferson submits to the heads of departments the papers in the case of the Louisiana Commrs.
                            with the Attorney General’s opinion. he prays them to give him their separate opinions on the subject, & to hand on the
                            papers with this note, from the one to the other, to be finally returned to Th:J.
                  
                  Mar. 16. 06.
                    